November 13, 2006


Ms. Marcy L. Miles Taylor
260 County Road 123
Abilene, TX 79601
Mr. Gary M. Bellair
Craig Terrill Hale & Grantham, L.L.P.
P. O. Box 1979
Lubbock, TX 79408-1979

RE:   Case Number:  06-0658
      Court of Appeals Number:  07-06-00194-CV
      Trial Court Number:

Style:      MARCY L. MILES TAYLOR
      v.
      TERRY L. TAYLOR

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Peggy    |
|   |Culp         |